Citation Nr: 0124221	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  96-23 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to a rating in excess of 10 percent for status 
post reconstruction of a torn anterior cruciate ligament 
(ACL) of the left knee with instability.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
December 1984.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which continued a 10 percent evaluation for 
residuals of a left knee injury with a tear of the ACL, 
status post reconstruction; and a September 2000 rating 
decision, which assigned a separate 10 percent evaluation for 
degenerative joint disease of the left knee from November 28, 
1995, after granting service connection for that disability.  

The issue of entitlement to a retroactive clothing allowance 
was initially included in the veteran's appeal but was 
withdrawn by the veteran in October 2000.

In his substantive appeal the veteran requested a Board 
hearing.  He subsequently withdrew that request and requested 
a hearing before a decision review officer at the RO.  He was 
afforded the requested hearing before a decision review 
officer in January 2001.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  Any instability of the veteran's left knee more nearly 
approximates slight than moderate.

3.  Neither locking nor more than occasional episodes of 
effusion are shown.

4.  Limitation of extension of the veteran's left knee to 
more than 5 degrees is not shown.

5.  Limitation of flexion of the veteran's left knee does not 
more nearly approximate limitation to 30 degrees than 
limitation to 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 
4.71a, Diagnostic Codes 5003, 5010, 5258, 5259, 5260, 5261 
(2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for status post reconstruction of a torn ACL with instability 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the issues on appeal, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has informed the veteran of 
the requirements for the benefits sought on appeal, of the 
evidence it has considered in deciding the issues on appeal 
and of the evidence that he should submit or request VA to 
obtain.  The veteran has been provided examinations to 
determine the degree of severity of his service-connected 
left knee disability, and the RO has obtained VA outpatient 
records pertaining to treatment of this disability.  The 
veteran has not identified, and the Board is not aware of, 
any outstanding evidence which could be obtained to 
substantiate the veteran's claim.  In sum, the facts 
pertinent to this claim have been properly developed and 
there is no further action which should be undertaken to 
comply with the provisions of the VCAA. 

In reaching this conclusion, the Board has considered the 
representative's contention that the report of the August 
2000 VA examination is inadequate for rating purposes, 
because the examiner did not have an opportunity to review 
the veteran's claims folder.  The Board agrees that the 
examiner should have reviewed the veteran's claims folder 
before preparing the examination report.  However, the 
examination report reflects that the examiner elicited 
pertinent history from the veteran which is consistent with 
the history recorded in the medical evidence of record.  
Therefore, the examiner was aware of the veteran's pertinent 
medical history.  

Accordingly, the Board has concluded that a remand for 
another VA examination or to afford the RO an opportunity to 
consider the veteran's claim in light of the regulations 
implementing the VCAA would serve only to further delay an 
appellate decision with no benefit flowing to the veteran.  

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  

Service connection for residuals of a left knee injury with a 
torn ACL, status post reconstruction, was granted in a June 
1985 rating decision, which also assigned a 10 percent 
evaluation.  This evaluation remained in effect when the 
veteran filed his current claim for an increased evaluation.

A VA outpatient record, dated in November 1995, notes that 
the veteran was using a Lennox Hill knee brace on his left 
knee.  On clinical evaluation there was tenderness on the 
medial and lateral side of the knee.  The knee was noted to 
be unstable.  There was a full range of motion of the left 
knee, with weakness due to pain.  

On VA examination in February 1996, the veteran complained of 
pain in both the left and right knee joints, with occasional 
swelling.  With respect to his left knee, the veteran was 
noted to have positive crepitus, without swelling or 
deformity, but with lateral instability.  Range of motion 
testing disclosed extension to 0 degrees and flexion to 100 
degrees.  Radiographic studies from December 1995, reportedly 
revealed narrowing of the medial compartment of the left knee 
joint indicative of osteoarthritis.  Additionally, there was 
fullness of the suprapatellar bursa as well as bone infarcts 
of the femur at the distal end.  The examiner's impression 
included injury of the left knee joint resulting in a tear of 
the ACL; status post reconstruction of the ACL.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals), dated 
in June 1996, the veteran reported that he had increased pain 
and instability in his left knee, with some loss of range of 
motion.  In addition, the veteran indicated that his knee 
made a clicking and popping sound.  A subsequent statement in 
support of claim (VA Form 21-4138), received in February 
2000, reflects the veteran's complaint that he could not 
kneel down on his left knee without excruciating pain.  

A VA outpatient record, dated in May 2000, reflects the 
veteran's complaint of left knee pain when kneeling down on 
the floor.  It was noted that the veteran had full use of his 
knee.  Clinical evaluation revealed no joint laxity or 
tenderness.  Drawer's sign was negative.  There was no 
effusion. and range of motion was full.  The examiner's 
assessment was degenerative pain, 16 years status post 
surgery.  

On VA examination in August 2000, the veteran reported 
experiencing occasional bouts of pain in his left knee, and 
that he could only participate in active sports for about an 
hour.  He did not complain of weakness, but did report that 
he had lost flexion in his left knee.  The veteran indicated 
that he had occasional bouts of swelling, as well as 
occasional instability, locking, and lack of endurance.  It 
was reported that the veteran's left knee disability did not 
interfere with his activities of daily living or with his 
ability to participate in sports.  The examiner noted that 
the veteran did not need the assistance of crutches, or a 
brace, cane or corrective shoes.  

On clinical evaluation, active and passive motion of the 
veteran's left knee ranged from 0 degrees of extension to 135 
degrees of flexion, with some discomfort at the end of the 
flexion motion.  There was 5/5 motor strength in the 
veteran's quadriceps and hamstrings, without crepitance of 
the patellofemoral joint.  There was no effusion of the 
joint.  There was tenderness at the medial joint line.  In 
addition, the veteran was noted to walk with a slight limp 
favoring his left leg.  Evaluation of knee stability at 30 
degrees revealed the knee to be stable to varus and valgus 
strain.  There was a negative Lachman's and negative pivot 
shift.  Furthermore, there was a negative anterior and 
posterior drawer sign as well as negative McMurray's sign.  
Radiographic studies reflected slight varus deformity of the 
knee with a slight amount of medial joint line narrowing.  
There were also some squaring of the condyles, and some 
spurring on the medial distal condyle of the femur suggestive 
of some early degenerative changes.  

The examiner's diagnosis was post-traumatic arthritis 
secondary to an ACL injury.  The examiner additionally noted 
that it did not appear that the veteran was severely 
functionally incapacitated by his injury as he was able to 
participate in most activities of daily living and perform 
his job.  However, the veteran was limited in the amount of 
sports in which he could participate.  

In January 2001, the veteran testified before a decision 
review officer at the RO.  He reported that he worked as a 
bus driver, and that at the end of the day his left knee was 
painful.  The veteran stated that there was swelling in his 
left knee after sports activities and prolonged walking, and 
that his knee became aggravated after standing for a 
prolonged period.  He also indicated that his knee was 
painful if it was kept in a static position for an extended 
period of time, for example when he was driving a bus.  The 
veteran indicated in those instances it would take a short 
time to work out the stiffness and the locking in his knee.  

Furthermore, the veteran reported that his left knee gave out 
on him occasionally, and that he did wear a knee brace.  He 
testified that his left knee did not give him problems when 
he went up and down stairs, and that he performed therapeutic 
exercises for his left knee at a local gym.  The veteran also 
testified that the pain in his left knee would come and go, 
but was more likely to be present at work when he was driving 
a bus.  
III.  Analysis

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2000).   

The RO has evaluated the status post reconstruction for a 
torn left ACL as 10 percent disabling under Diagnostic Code 
5259 or Diagnostic Code 5257, and separately evaluated 
degenerative joint disease of the left knee.  

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  This diagnostic code does not 
authorize an evaluation in excess of 10 percent.  

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

The veteran has testified that his left knee "locks," 
although it appears from his testimony that he is actually 
referring to stiffness which develops in the knee joint after 
the joint has been in a static position for a prolonged 
period.  There is no medical evidence confirming that the 
veteran's left knee locks.  Moreover, the veteran has 
reported that his episodes of knee pain are occasional, and 
examinations have been consistently negative for effusion.  
Therefore, the disability does not warrant a rating under 
Diagnostic Code 5258.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

The evidence reflects the veteran's report that he 
experiences occasional instability in his left knee.  Some 
instability was noted when the veteran was seen by VA on an 
outpatient basis in November 1995.  In addition, lateral 
instability was found on the February 1996 VA examination.  
However, no assessment of the degree of instability was 
recorded in November 1995 or February 1996.  No evidence of 
instability was found when the veteran was seen by VA on an 
outpatient basis in May 2000 or when he underwent an 
examination for compensation purposes in August 2000.  
Therefore, the Board must conclude that any instability 
present during the period of this claim is no more than 
slight and does not warrant an evaluation in excess of 10 
percent.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

In VAOPGCPREC 23-97, VA's General Counsel held that when a 
claimant has a disability rating under DC 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis and limitation of motion sufficient to warrant a 
zero percent rating under DC 5260 or DC 5261, a separate 
rating is available under DC 5003 or DC 5010.  

The RO has assigned a separate 10 percent rating for 
degenerative changes of the veteran's left knee with pain on 
motion.  The Board notes that the symptoms warranting a 10 
percent evaluation under Diagnostic Code 5259 would overlap 
with those for consideration in determining the evaluation 
for the degenerative joint disease.  Therefore, to the extent 
that Diagnostic Code 5259 is applicable at all, it should 
have been considered in the evaluation of the degenerative 
joint disease of the veteran's left knee.  38 C.F.R. § 4.14.  
However, this was harmless error since each component of the 
veteran's left knee disability has been assigned a 10 percent 
evaluation and Diagnostic Code 5259 does not provide for an 
evaluation in excess of 10 percent.

With respect to the functional impairment due to the 
degenerative joint disease, the November 1995 VA outpatient 
record shows that the veteran had a full range of left knee 
motion but had weakness due to pain.  At the February 1996 VA 
examination, the veteran complained of left knee pain with 
occasional swelling.  The examination was positive for 
crepitus and limitation of flexion to 100 degrees.  The May 
2000 VA outpatient record shows essentially normal findings, 
including a full range of motion, but it does include the 
examiner's assessment of degenerative pain.  At the August 
2000 examination, extension was to 0 degrees and flexion was 
to 135 degrees.  The veteran experienced discomfort only at 
or near the end of flexion.  Strength was normal.  No 
complaint or finding of incoordination was noted in this 
examination report or in any of the other pertinent medical 
evidence.  The August 2000 examiner specifically noted that 
the veteran was still able to participate in most activities 
of daily living, including his job.  Per the veteran's report 
and the examiner's assessment, the disability did limit the 
veteran from participating in sports for more than an hour at 
a time.    

In essence, the medical evidence shows that the veteran has 
repeatedly demonstrated an ability to fully extend his left 
knee and to flex it to 100 degrees or more.  The left knee 
pain or discomfort apparently does not occur before 100 
degrees of flexion.  The veteran has some increased 
functional impairment during flare-ups of pain, but according 
to the veteran these occur only occasionally.  In addition, 
while prolonged or repeated use also causes increased 
functional impairment, the veteran is still able to 
participate in sports for up to an hour.  Therefore, when all 
pertinent disability factors are considered, the Board must 
never the less conclude that the limitation of motion of the 
veteran's left knee does not more nearly approximate that 
required for a 20 percent evaluation than that required for a 
10 percent evaluation under Diagnostic Code 5260 or 5261.

The Board has considered the benefit-of-the-doubt/reasonable-
doubt doctrine, but finds that the preponderance of the 
evidence is against the veteran's claim.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  However, the record reflects that the veteran 
has not required frequent hospitalization for his left knee 
disability and that the manifestations of the disability are 
those contemplated by the schedular criteria.  Therefore, the 
Board has no reason to believe that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Accordingly, 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
status post reconstruction of a torn ACL of the left knee 
with instability is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

